966 F.2d 702
296 U.S.App.D.C. 182
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ben KLASSEN, et al., Rudolph Stanko, Appellant,v.Michael QUINLAN, individually and in his capacity asDirector of the Bureau of Prisons, et al.
No. 91-5172.
United States Court of Appeals, District of Columbia Circuit.
May 21, 1992.

Before WALD, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellees' motion for summary affirmance and the response thereto, it is


2
ORDERED that the motion be granted substantially for the reasons stated by the district court in its memorandum opinion filed April 30, 1991.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The court correctly ruled that venue is lacking.   See 28 U.S.C. 1391(b) (1991).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.